Case
 Case19-00139-elf
      17-14458-elf Doc
                    Doc60  FiledFiled
                        204-2     12/14/20   Entered
                                      12/11/20        12/15/20
                                                 Entered       09:48:07
                                                          12/11/20       DescDesc
                                                                   16:15:39   Main
                            Document
                          Notice of Motion Page 1 of
                                             Page    3 3
                                                  1 of

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               Case No.: 17-14457-ELF

CALNSHIRE ESTATES, LLC,                              Chapter 7

                          Debtor.


BONNIE B. FINKEL, ESQUIRE, in her capacity
as Chapter 7 Trustee for Calnshire Estates, LLC,
                                                     Adv. No.: 19-00138-ELF
                          Plaintiff,

    v.

PRUDENTIAL SAVINGS BANK,

                          Defendant.

In re:
                                                     Case No.: 17-14458-ELF
STEEPLE RUN, L.P.,
                                                     Chapter 7
                           Debtor.


BONNIE B. FINKEL, ESQUIRE, in her capacity
as Chapter 7 Trustee of Steeple Run, LP,
                                                     Adv. No. 19-00139-ELF
                           Plaintiff,

    v.

PRUDENTIAL SAVINGS BANK,

                           Defendant.


 NOTICE OF MOTION OF BONNIE FINKEL, CHAPTER 7 TRUSTEE, TO APPROVE
      SETTLEMENT AGREEMENT WITH PRUDENTIAL SAVINGS BANK

         Bonnie Finkel, Chapter 7 Trustee (the “Trustee”) of the Bankruptcy Estates of Calnshire

Estates, LLC (“Calnshire”) and Steeple Run, L.P. (“Steeple,” and together with Calnshire, the
Case
 Case19-00139-elf
      17-14458-elf Doc
                    Doc60  FiledFiled
                        204-2     12/14/20   Entered
                                      12/11/20        12/15/20
                                                 Entered       09:48:07
                                                          12/11/20       DescDesc
                                                                   16:15:39   Main
                            Document
                          Notice of Motion Page 2 of
                                             Page    3 3
                                                  2 of

“Debtors”), through undersigned counsel, has filed a Motion to Approve Settlement Agreement

With Prudential Savings Bank (the “Motion”) in the above-captioned matter.

       1.     YOUR RIGHTS MAY BE AFFECTED. You should read these papers

carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If

you do not have an attorney, you may wish to consult with an attorney).


       2.     If you do not want the Court to grant the Motion or if you want the court to

consider your views on the Motion, then on or before Monday, January 4, 2021, you or your

attorney must file a response to the Motion (see instructions on the next page).

       3.     A hearing on the Motion is scheduled to be held before the Honorable Eric L.

Frank on Wednesday, January 13, 2021, at 10:00 a.m. (ET), at the United States Bankruptcy

Court, 900 Market Street, Courtroom No. 1, Philadelphia, PA 19107.

       4.     If you do not file a response to the Motion, the Court may cancel the hearing

and enter an order granting the Motion.

       5.     You may contact the Bankruptcy Clerk’s Office at (215) 408-2800 to find out if

the scheduled hearing on this matter has been cancelled.

       6.     If a copy of the Motion is not enclosed, a copy of the Motion will be provided to

you if you request a copy from the attorney named below.

                                       Filing Insructions

       7.     If you are required to file documents electronically by Local Bankruptcy

Rule 5005-1, you must file your response electronically.

       8.     If you are not required to file electronically, you must file your response at

                                 Office of the Clerk of Court
                                United States Bankruptcy Court
                                 900 Market Street, Suite 400
                                   Philadelphia, PA 19107
Case
 Case19-00139-elf
      17-14458-elf Doc
                    Doc60  FiledFiled
                        204-2     12/14/20   Entered
                                      12/11/20        12/15/20
                                                 Entered       09:48:07
                                                          12/11/20       DescDesc
                                                                   16:15:39   Main
                            Document
                          Notice of Motion Page 3 of
                                             Page    3 3
                                                  3 of

       9.      If you mail your response to the bankruptcy clerk’s office for filing, you must

mail it early enough so that it will be received on or before the date stated in paragraph 2 on the

previous page of this Notice.

       10.     On the same day that you file or mail your Response to the Application, you must

mail or deliver a copy of the Response to the movant’s attorney:

                                Gary D. Bressler, Esquire
                    MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                         1617 John F. Kennedy Blvd., Suite 1500
                                 Philadelphia, PA 19103



Dated: December 14, 2020                      MCELROY, DEUTSCH, MULVANEY
                                              & CARPENTER, LLP

                                              /s/ Gary D. Bressler
                                              Gary D. Bressler, Esq. ID - 35224
                                              1617 John F. Kennedy Blvd
                                              Suite 1500
                                              Philadelphia, PA 19103
                                              Telephone: (215) 557-2900
                                              Facsimile: (215) 557-2990
                                              E-Mail: gbressler@mdmc-law.com

                                              Attorneys for Bonnie Finkel, Trustee of the
                                              Bankruptcy Estates of Calnshire Estates, LLC and
                                              Steeple Run L.P.
